Andrea Santarsiere (ISB # 8818)
Center for Biological Diversity
P.O. Box 469
Victor, ID 83455
Ph: (303) 854-7748
Fax: (208) 787-5857
asantarsiere@biologicaldiversity.org

Collette Adkins (MN # 035059X)
Center for Biological Diversity
P.O. Box 595
Circle Pines, MN 55014-0595
Ph: (651) 955-3821
cadkins@biologicaldiversity.org

Attorneys for Plaintiffs




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO
                                 NORTHERN DIVISION




 CENTER FOR BIOLOGICAL DIVERSITY,              Case No.:
 WILDEARTH GUARDIANS, IDAHO
 CONSERVATION LEAGUE, THE LANDS
 COUNCIL, and SELKIRK CONSERVATION             COMPLAINT FOR DECLARATORY
 ALLIANCE,                                     AND INJUNCTIVE RELIEF

         Plaintiffs,

                  v.

 U.S. FOREST SERVICE; VICKI
 CHRISTIANSEN, in her official capacity as
 Chief of the U.S. Forest Service; JEANNE
 HIGGINS, in her official capacity as Forest
 Supervisor for the Idaho Panhandle National
 Forests; U.S. CUSTOMS AND BORDER
 PROTECTION; CHAD WOLF, in his official

COMPLAINT - 1
 capacity as Acting Secretary of the U.S.
 Department of Homeland Security; and
 ROBERT JANSON, in his official capacity as
 Acting Assistant Commissioner for U.S.
 Customs and Border Protection,

        Defendants.



                                       INTRODUCTION
       1.      This action seeks declaratory and injunctive relief for violations of law by
Defendants United States Forest Service (“Forest Service”) and Customs and Border Protection
(“CBP”) (collectively, “Defendants”) in approving the construction and maintenance of Bog
Creek Road and removing the seasonal restriction on five roads in the Idaho Panhandle National
Forests. The Idaho Panhandle National Forests, including the project area, contain crucial
habitat for a variety of imperiled wildlife, including grizzly bears, mountain caribou, Canada
lynx, wolverines, and bull trout.
       2.      Since 1975, grizzly bears in the Selkirk ecosystem have been listed as a
threatened species under the Endangered Species Act (“ESA”), and in 1999, the U.S. Fish and
Wildlife Service (“FWS”) found that this small and isolated population warrants reclassification
to endangered status. In finding that the Selkirk grizzly bear population warrants listing as an
endangered species, FWS determined that the population is in danger of extinction due to habitat
alteration and potential isolation from bears in Canada. Habitat fragmentation continues to
threaten grizzly bears in the Selkirk ecosystem, and this population has failed to reach most
recovery targets as laid out in FWS’s 1993 Grizzly Bear Recovery Plan. The Forest Service’s
approval of the Bog Creek Road Project (“Project”) will exacerbate the hurdles already thwarting
grizzly bear recovery.
       3.      Defendants originally proposed the reconstruction and opening of a presently
decommissioned road in the Idaho Panhandle National Forests in the Selkirk Mountains near the
U.S.-Canada border in the Blue-Grass Bear Management Unit (“BMU”). Marked for
reconstruction, Bog Creek Road has been closed and gated at both ends since the late 1980s to

COMPLAINT - 2
protect grizzly bears and has been impassable to vehicles for nearly two decades. Reopening the
road will require the clearing of vegetation as well as extensive construction and maintenance.
Additionally, the designation of the 5.6-mile road will be changed from seasonally restricted—
which includes a limitation of 57 vehicle trips during the active bear year, April 1 through
November 15—to administrative open, allowing unlimited access by the Forest Service, CBP,
and other federal and state agencies.
       4.      At the same time, Defendants proposed changing the motorized use of the 7.4-
mile Blue Joe Creek Road from seasonally restricted with a limitation of 57 vehicle trips per
active bear year to administrative open, allowing for unlimited trips by private property owners
to the Continental Mine property. As proposed, the Project would directly impact grizzly bears
and their habitat by authorizing increased motorized use in an area that the Forest Service has
recognized as secure habitat necessary for grizzly bear recovery.
       5.      On February 15, 2019, the Forest Service and CBP issued a Final Environmental
Impact Statement (“FEIS”), after which Plaintiffs and others submitted objections to the Project,
noting that the Project as proposed would violate numerous environmental laws.
       6.      Following review of the various objections and reconsultation with the U.S. Fish
and Wildlife Service, the agencies issued final Records of Decision (“RODs”) authorizing the
reconstruction of Bog Creek Road and the change in designation of Blue Joe Creek Road as
originally proposed. Additionally, the final RODs approved changes in the designation of three
additional roads from seasonally restricted to administrative open, allowing for unlimited trips by
private property owners to the Continental Mine property. The designation change for these
three roads in addition to the change for Blue Joe Creek Road authorizes increased use on 21.9
miles of Forest Service roads in the project area.
       7.      Originally identified as a priority for closure to improve grizzly bear habitat, the
Forest Service decided not to close the southern 3.6 miles of Forest Service Road 636. This road
will remain open as seasonally restricted. The RODs permit a livestock permittee to travel the
road up to six times during the active bear year to place salt blocks for his cattle. However, the
FEIS and RODs do not restrict CPB access on Forest Road 636.
COMPLAINT - 3
       8.      Further increasing motor vehicle use in the Blue-Grass BMU, the RODs also
authorize a change in the designation of 4.9 miles of Forest Service Road 1009 from seasonally
restricted to open to the public from July 15 to August 15 annually.
       9.      The RODs have also authorized the closure of several roads in the project area.
The majority of these roads have been effectively closed for years because they are overgrown
and undrivable; thus, the decision to “close” them amounts to no more than a database change.
       10.     The increase in road use and human presence from these authorized actions
threatens to further fragment grizzly bear habitat and increase the potential for human-caused
mortality of bears on this fragile population.
       11.     In approving the RODs, Defendants violated the National Forest Management Act
(“NFMA”) by failing to comply with applicable Forest Plan standards necessary to protect and
restore the Selkirk grizzly bear population, and violated the National Environmental Policy Act
(“NEPA”) by failing to take a hard look at the impacts to grizzly bears from the Project.
       12.     Plaintiffs hereby ask the Court to declare that Defendants violated federal law and
issue other injunctive relief to redress the injuries caused by these violations.
                                 JURISDICTION AND VENUE
       13.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 (federal
question), § 1346 (United States as a defendant), § 2201 (injunctive relief), and § 2202
(declaratory relief). This case arises under the laws of the United States, including NFMA,
NEPA, and the Administrative Procedure Act (“APA”). An actual, justiciable controversy exists
between Plaintiffs and Defendants within the meaning of 28 U.S.C. § 2201. This Court has
authority to issue the relief requested under the APA, 5 U.S.C. §§ 701-706, and 28 U.S.C. §§
2201-2202.
       14.     Venue is proper under this Court pursuant to 28 U.S.C. § 1391 because all or a
substantial part of the events or omissions giving rise to the claims herein occurred within this
judicial district. The Forest Service official who authorized and approved the Forest Service’s
decision is headquartered in Coeur d’Alene, which is located within this district. Additionally,
Plaintiffs Center for Biological Diversity, Idaho Conservation League, Selkirk Conservation
COMPLAINT - 4
Alliance, and WildEarth Guardians have offices within this district.
         15.   This case is properly filed in the Northern Division of the District of Idaho
pursuant to Local Rule 3.1 because the Bog Creek Road project area is in Boundary County,
Idaho.
                                            PARTIES

         16.   Plaintiff CENTER FOR BIOLOGICAL DIVERSITY (“the Center”) is a
nonprofit organization dedicated to the preservation and restoration of biodiversity, native
species, and ecosystems. Based in Tucson, Arizona with offices throughout the country,
including in Idaho, the Center works through science, law, and creative media to secure a future
for all species, great or small, hovering on the brink of extinction. The Center has more than 1.6
million supporters, including more than 74,000 members, with 434 members residing in Idaho.
The Center and its members have a long-standing interest in conserving native species in the
American West and routinely advocate for native species conservation and protection, including
advocating for the conservation and protection of grizzly bears for more than 15 years.
         17.   Plaintiff WILDEARTH GUARDIANS (“Guardians”) is a nonprofit conservation
organization with offices in Idaho and six other states, and has more than 278,000 members and
supporters across the United States and the world. Guardians’ mission is to protect and restore
wildlife, wild places, wild rivers, and the health of the American West. Guardians has
organizational interests in the proper and lawful management of the forest road system and
motorized trail system and the associated impacts on the forest’s wildlife and wild places.
Guardians also has an organizational interest in ensuring the Forest Service complies with all
environmental laws, in particular the National Environmental Policy Act and the National Forest
Management Act.
         18.   Plaintiff IDAHO CONSERVATON LEAGUE (“ICL”) is a nonprofit organization
that has served as Idaho’s leading voice for conservation since 1973. ICL works to protect
Idaho’s environment through public education, outreach, advocacy, and policy development. As
Idaho’s largest state-based conservation organization, ICL represents over 25,000 supporters and


COMPLAINT - 5
10,000 members, many of whom have a deep personal interest in protecting human health and
the environment. ICL has advocated for the recovery of Idaho’s threatened and endangered
species, including grizzly bears, since the organization’s inception.
       19.     Plaintiff THE LANDS COUNCIL is a Washington nonprofit organization
dedicated to protecting and conserving the natural resources and quality of life of the Inland
Pacific Northwest. With approximately 3,000 supporters, including 1,200 members, The Lands
Council’s principal office is located in Spokane, Washington. As an organization and on behalf
of its staff and members, The Lands Council has been extensively involved in seeking to
promote sound land management practices, including protection and recovery of grizzly bear
habitat and intact forest ecosystems on federal lands.
       20.     Plaintiff SELKIRK CONSERVATION ALLIANCE (“SCA”) is an Idaho
nonprofit organization headquartered in Priest River with more than 130 members. For more
than 30 years, SCA has advocated for environmental issues in the Southern Selkirk Mountain
ecosystem. On behalf of its members and supporters, SCA has been actively involved with
protection of the endangered woodland caribou and the imperiled grizzly bear population.
       21.     Plaintiffs, both organizationally and on behalf of their staff, members, and
supporters, have deep and long-standing interests in the preservation and recovery of imperiled
species, including grizzly bears, Canada lynx, wolverines, and bull trout. To further these goals,
Plaintiffs have participated in various agency proceedings and public comment opportunities to
protect and recover these species, including FWS listing and delisting proposals and Forest
Service projects that may negatively impact these species. Plaintiffs’ interests in protecting and
recovering these species are directly harmed by the Defendants’ approval of the Bog Creek Road
Project without analysis of the direct, indirect, and cumulative impacts of the Project and without
compliance with the Idaho Panhandle National Forests Plan.
       22.     Plaintiffs’ staff, members, and supporters live near and regularly visit areas in and
around the project area, often using these areas for various recreational pursuits, including to
observe and photograph native wildlife in their natural habitat. Plaintiffs’ staff, members, and
supporters have professional, spiritual, aesthetic, and recreational interests in wildlife that may
COMPLAINT - 6
be impacted by the Project. Plaintiffs’ staff, members, and supporters have visited and plan to
continue to travel to and recreate in these areas, and they will maintain an interest in preserving
wildlife and wildlife habitat in the project area in the future.
        23.     Plaintiffs’ staff, members, and supporters’ professional, spiritual, aesthetic, and
recreational interests and enjoyment have been and will continue to be greatly diminished by the
approval of the Bog Creek Road Project because the Project will thwart grizzly bear recovery in
the Selkirk Recovery Zone and will decrease Plaintiffs’ opportunities to see grizzly bears in and
around the project area.
        24.     Plaintiffs also have an interest in the effective implementation of environmental
laws aimed at protecting wildlife and wildlife habitat, including NEPA and NFMA. They are
injured by Defendants’ failure to analyze the direct, indirect, and cumulative impacts of the
Project on grizzly bear habitat and grizzly bear survival and recovery, as NEPA requires, and to
ensure compliance with the Idaho Panhandle National Forests Plan, as NFMA requires.
        25.     Defendants’ approval of the Bog Creek Road Project without complying with
mandatory duties under NFMA, NEPA, and the APA have harmed and will continue to harm
Plaintiffs’ interests. The injuries described above are actual, concrete injuries presently suffered
by Plaintiffs’ staff, members, and supporters, and they will continue to occur unless this Court
grants relief. These injuries are directly caused by Defendants’ actions and inactions, and the
relief sought herein would redress those injuries. Plaintiffs have no other adequate remedy at
law.
        26.     Defendant UNITED STATES FOREST SERVICE is an agency of the United
States and a division of the United States Department of Agriculture. The Forest Service is
responsible for managing the lands and resources within the Idaho Panhandle National Forests in
accordance and compliance with NFMA, NEPA, and other federal laws and regulations.
        27.     Defendant VICKI CHRISTIANSEN is the Chief of the United States Forest
Service. She has final responsibility for making decisions required by and in accordance with
NFMA and other federal laws and regulations. Vicki Christiansen is sued in her official
capacity.
COMPLAINT - 7
       28.     Defendant JEANNE HIGGINS is the Forest Supervisor for the Idaho Panhandle
National Forests and signed the Forest Service’s Record of Decision authorizing this Project.
Jeanne Higgins is sued in her official capacity.
       29.     Defendant U.S. CUSTOMS AND BORDER PROTECTION is an agency within
the U.S. Department of Homeland Security. CBP must ensure border security along the U.S.-
Canada border consistent with applicable legal requirements, including NFMA, NEPA, and other
federal laws and regulations.
       30.     Defendant CHAD WOLF is the Acting Secretary of U.S. Department of
Homeland Security. He must ensure that decisions made by the Department of Homeland
Security comply with federal law. Chad Wolf is sued in his official capacity.
       31.     Defendant ROBERT JANSON is the Acting Assistant Commissioner for U.S.
Customs and Border Protection and signed the Customs and Border Protection’s Record of
Decision authorizing this Project. Robert Janson is sued in his official capacity.
                                    LEGAL BACKGROUND
I. The National Forest Management Act
       32.     Through NFMA, Congress established a two-step process for managing National
Forests. First, NFMA directs the Forest Service to prepare and implement comprehensive Land
Resource Management Plans (commonly called Forest Plans) for each national forest. 16 U.S.C.
§ 1604(a). Each Forest Plan (including any associated amendments) establishes management
direction for resources, uses, and protective measures through standards, guidelines, goals, and
objectives for that Forest. Second, the Forest Service must ensure that all site-specific projects
within each Forest, including but not limited to logging, mining, road construction, and
motorized use, are consistent with the relevant forest plan. Id. § 1604(i).
       33.     The Idaho Panhandle National Forests’ current Forest Plan was approved in 2015.
The Plan includes standards and guidelines to protect grizzly bears.
       34.     In November 2011, the Forest Service adopted the Forest Plan Amendments for
Motorized Access Management within the Selkirk and Cabinet-Yaak Grizzly Bear Recovery
Zones (“Access Amendment”), to be incorporated into forest plans for the Kootenai, Lolo, and
COMPLAINT - 8
Idaho Panhandle National Forests. The Access Amendment sets standards that apply to all
future site-specific decisions regarding access management, including road construction,
reconstruction, and decommissioning projects, in the Selkirk and Cabinet-Yaak grizzly bear
recovery zones within the Kootenai, Lolo, and Idaho Panhandle National Forests.
       35.     The Forest Plan for the Idaho Panhandle National Forests incorporates the Access
Amendment as a non-discretionary Forest Plan “standard.” United States Department of
Agriculture, Forest Service, Northern Region, Land Management Plan, Idaho Panhandle
National Forests (2015 Revision) (hereinafter, “Forest Plan”), at 5. As defined in the Forest
Plan, a standard is a “[l]imitation or requirement that is applied to project and activity decision
making to help achieve goals and objectives.” Id. at 2.
       36.     The Access Amendment adopted different parameters for each Bear Management
Unit within the Kootenai, Lolo, and Idaho Panhandle National Forests. BMUs generally
approximate the size of a female grizzly bear’s home range and include all habitat components
necessary for grizzly bear survival and reproduction. Id. at 110. Grizzly bears that inhabit
BMUs are considered critical to the recovery of the species. U.S. Fish & Wildlife Service,
Biological Opinion for the Bog Creek Road Project (Dec. 27, 2019) (hereinafter, “BiOp”), at 17.
       37.     Relevant to this Project, the Access Amendment requires that the Forest Service
ensure the following parameters are met for the Blue-Grass BMU: (1) Open Motorized Route
Density of greater than one mile per square mile on no more than 33 percent of the BMU (33
percent maximum); (2) Total Motorized Route Density of greater than two miles per square mile
on no more than 26 percent of the BMU (26 percent maximum); and (3) core area of at least 55
percent of the BMU (55 percent minimum). Forest Plan, App. B at 152, Table 25. As noted in
the Forest Plan, “core areas do not include any gated roads but may contain roads that are
impassible due to vegetation or constructed barriers. Core areas strive to contain the full range
of season habitats that are available in the BMU.” Id. at 114.
       38.     Pursuant to the Forest Plan’s Access Amendment, “[o]nce route closures to create
core areas are established and effective, these core areas should remain in place for at least 10
years.” Id. at 152. The Forest Service must ensure that projects that would reduce core area
COMPLAINT - 9
within individual BMUs shall not reduce the percent core area below the minimum standards for
the affected BMU “without compensating with in-kind replacement concurrently or prior to
incurring the losses.” Id. at 153.
II. The National Environmental Policy Act
       39.     NEPA, 42 U.S.C. §§ 4321 et seq., is the “basic national charter for protection of
the environment.” 40 C.F.R. § 1500.1(a). The Council on Environmental Quality (“CEQ”) has
adopted regulations governing the implementation of NEPA. Individual agencies have also
promulgated regulations and guidance further interpreting their NEPA obligations. See 36
C.F.R. § 220 (Forest Service NEPA regulations).
       40.     Agencies shall initiate the NEPA process at the “earliest possible time” so that
actions and decisions reflect environmental values. 40 C.F.R. § 1501.2. An agency must
comply with NEPA prior to making any commitment of resources that would have an adverse
environmental impact or prejudice or limit the choice of reasonable alternatives. Id. §§
1502.2(f), 1506.1(a). This ensures that an agency will not act on incomplete information only to
regret its decision after it is too late to correct. Robertson v. Methow Valley Citizens Council,
490 U.S. 332, 349 (1989).
       41.     In passing NEPA, Congress declared “a broad national commitment to protecting
and promoting environmental quality.” Id. at 348; 42 U.S.C. § 4331. To ensure this
commitment is realized, NEPA’s twin objectives requires that agencies (1) take a “hard look” at
every significant aspect of the environmental impact of a proposed action, and (2) guarantee that
relevant information is available to the public to promote well-informed public participation.
Robertson, 490 U.S. at 350.
       42.     Under NEPA, federal agencies must prepare a detailed Environmental Impact
Statement (“EIS”) for all “major Federal actions significantly affecting the quality of the human
environment.” 42 U.S.C. § 4332(2)(C). First, NEPA requires an early process, called scoping,
in which the agency determines the scope of issues to be addressed and the significant issues
requiring detailed analysis. 40 C.F.R. § 1501.7. If the agency identifies significant impacts
through scoping, NEPA mandates that agencies must prepare an EIS through a two-stage
COMPLAINT - 10
process, first preparing and soliciting public comment on a draft EIS that fully complies with
NEPA’s environmental analysis requirements. See id. §§ 1502.9(a), 1503.1(a)(4). Agencies
next prepare a final EIS that responds to the comments received by the agency regarding the
draft EIS. Id. §§ 1502.9(b), 1503.4.
        43.     In an EIS, agencies must fully analyze all direct, indirect and cumulative effects
of a project. Id. § 1502.16. Direct effects include those “which are caused by the action and
occur at the same time and place.” Id. § 1508.8(a). Indirect effects include those “which are
caused by the action and are later in time or farther removed in distance, but are still reasonably
foreseeable. Indirect effects may include growth inducing effects and other effects related to
induced changes in the pattern of land use; population density or growth rate; and related effects
on air and water on other natural systems, including ecosystems.” Id. § 1508.8(b). Finally,
cumulative impacts include those “which result from the incremental impact of the action when
added to other past, present, and reasonably foreseeable future actions regardless of what agency
(Federal or non-Federal) or person undertakes such other actions. Cumulative impacts can result
from individually minor but collectively significant actions taking place over a period of time.”
Id. § 1508.7.
        44.     NEPA requires that agencies use information “of high quality” and “insure the
professional integrity, including scientific integrity,” of their discussions and analyses. Id. §§
1500.1(b), 1502.24. Additionally, agencies “shall identify any methodologies used” and
“scientific and other sources relied upon” for their conclusions. Id. § 1502.24. “Accurate
scientific analysis, expert agency comments, and public scrutiny are essential to implementing
NEPA.” Id. § 1500.1(b).
III. The Administrative Procedure Act

        45.     The APA provides that “[a] person suffering legal wrong because of agency
action, or adversely affected or aggrieved by agency action within the meaning of a relevant
statute, is entitled to judicial relief thereof.” 5 U.S.C. § 702.
        46.     Upon review of agency action, the court shall “hold unlawful and set aside actions


COMPLAINT - 11
. . . found to be arbitrary, capricious, an abuse of discretion or otherwise not in accordance with
the law.” Id. § 706(2). An action is arbitrary and capricious “if the agency has relied on factors
which Congress has not intended it to consider, entirely failed to consider an important aspect of
the problem, offered an explanation for its decision that runs counter to the evidence before the
agency, or is so implausible that it could not be ascribed to a difference in view or the product of
agency expertise.” Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
(1983).
                                   PROCEDURAL BACKGROUND
          47.   CBP began scoping for this Project in February 2013. Based upon information
received during the initial scoping period, CBP and the Forest Service determined that it was
necessary to prepare an Environmental Impact Statement for the Project in accordance with
NEPA.
          48.   The agencies submitted a Notice of Intent (“NOI”) to prepare an EIS to the
Federal Register, which was published on April 27, 2016. The NOI opened a 30-day public
comment period. The NOI stated that the agencies were preparing an EIS to assess the
environmental impacts of repairing a 5.6-mile section of Bog Creek Road and closing additional
roads for motorized use in order to reduce road density within the Blue-Grass BMU to comply
with the Access Amendment. All Plaintiffs submitted timely comments on the proposal.
          49.   On June 1, 2018, the agencies published in the Federal Register a Notice of
Availability of a Draft EIS, which opened a comment period ending July 16, 2018. The Draft
EIS analyzed four alternatives, including a no action alternative. As described in the NOI, the
Proposed Action—Alternative 2—included repairing, maintaining, and changing the designated
use on Bog Creek Road from seasonally restricted to administrative open, and closing to
motorized use additional roads in the Blue-Grass BMU. The Proposed Action also added
another component that would change the motorized use of the 7.4-mile Blue Joe Creek Road
from seasonally restricted, with limitations to 57 vehicle round trips per active bear year, to
administrative open, which would allow for unlimited trips by private property owners to the
Continental Mine property. Plaintiffs submitted timely comments on the DEIS.
COMPLAINT - 12
        50.     On February 15, 2019, the agencies issued the Final EIS and Draft Records of
Decision (“ROD”) by USFS and CBP. The FEIS added an additional action alternative for
analysis. The agencies chose Alternative 3, called the Modified Proposed Action, as the
Preferred Alternative. Alternative 3 essentially mirrored that of the Proposed Action in the Draft
EIS, but proposed closing to motorized use a different set of seasonally restricted Forest Service
roads in the Blue-Grass BMU. The repair and maintenance activities for Bog Creek Road, and
the changes to administrative open for both Bog Creek Road and Blue Joe Creek Road, remained
the same. Pursuant to Forest Service regulations, the publication of the Final EIS and Draft
RODs initiated an objection period, which ended on April 2, 2019. Plaintiffs submitted timely
objections to the Project.
        51.     The Forest Service subsequently sent letters to those who submitted objections
noting that pursuant to Forest Service regulations, the agency would provide a written response
or a written notification of an extension of the review period by May 16, 2019.
        52.     On May 13, 2019, the Forest Service sent letters stating it had decided to exercise
its discretion under the regulations to extend the time for the objection review until June 15,
2019. The same letter announced five objection resolution meetings. The first meeting was to
be with Chuck Roady (of Continental Lands Incorporated representing those with inholdings
around the Continental Mine Site), the second with Boundary County, the third with Bonner
County, the fourth with Mike Ripatti (a livestock owner who grazes cattle in the area), and the
fifth for “[o]ther objectors.” Plaintiffs fell into the category for the fifth meeting.
        53.     On June 4, 2019, several Plaintiffs participated in the resolution meeting with the
Forest Service and CBP. During the meeting, Plaintiffs expressed concerns about the impacts of
the Project on grizzly bears and whether the Project would violate environmental laws and
regulations. Additionally, the agencies informed participants during the meeting that they would
be submitting a new Biological Assessment to the U.S. Fish and Wildlife Service, noting FWS
wished to focus on three aspects of the Project: inholding access, the grazing allotments in Grass
Creek, and increasing motorized access along Forest Service Road 1009 for one month in the
summer. Following submission of a new Biological Assessment to address these aspects of the
COMPLAINT - 13
process, FWS would issue a Biological Opinion in accordance with the Endangered Species Act.
The Forest Service issued its new Biological Assessment dated July 1, 2019. SWCA
Environmental Consultants and Idaho Panhandle National Forests, Bog Creek Road Project
Biological Assessment (July 1, 2019) (hereinafter, “BA”).
       54.     In January 2020, FWS released its final Biological Opinion, dated December 27,
2019. The Forest Service reached out to Plaintiffs, informing them that they were getting close
to releasing a final decision and to offer an update prior to the release. The agency scheduled a
call for January 31, 2020 to discuss the decisions.
       55.     Soon thereafter, and before the scheduled call with Plaintiffs, the Forest Service
signed its final ROD dated January 28, 2020, and CBP signed its final ROD dated January 31,
2020. The CBP ROD approves funding for implementing the reconstruction and maintenance of
Bog Creek Road, while the Forest Service ROD approves the reconstruction and maintenance of
Bog Creek Road, implementation of changes in the seasonally restricted designation of roads in
the Blue-Grass BMU, and decommissioning and closure of other motorized roads in the BMU.
       56.     During the call with the agencies on January 31, 2020, the agencies explained that
after the objection process, the Forest Service reconsulted with FWS. The resulting Biological
Opinion and the final RODs contain the three components included in the FEIS’s Preferred
Alternative, namely the reconstruction of Bog Creek Road, the change in designation from
seasonally restricted to administrative open for Bog Creek Road and Blue Joe Creek Road, and
closing other roads to motorized use. However, the final RODs also contain additional elements
not analyzed in the FEIS’s Preferred Alternative.
       57.     First, they include a change in designation from seasonally restricted to open on
three additional Forest Service Roads (portions of FSRs 1009, 636, and 1011), resulting in a
designation change on an additional 14.5 miles that were not considered in the Preferred
Alternative. The Forest Service states these changes were made to give those who own private
property near Continental Mine unlimited access to their property from the east, and that private
property owners will need a special use permit for Continental Lands private property access.
Landowners will receive unlimited access but the permit will require that access and egress is
COMPLAINT - 14
direct and will not allow for use of the public lands along the road corridor.
       58.     Second, the southern 3.6 miles of FSR 636 will remain as seasonally restricted but
will allow for the livestock permittee to use the road six times per year to access salt blocks
placed along the road.
       59.     Third, although FSR 1388 will be closed to motorized use as contemplated in the
Preferred Alternative, it will now remain open to snowmobile use.
       60.     Finally, 4.9 miles of FSR 1009 will change in designation from seasonally
restricted with vehicle trip limitations to open to the public from July 15 to August 15 annually.
       61.     None of the changes made to the Project addressed any of the concerns Plaintiffs
had expressed during the objection process. During Plaintiffs’ call with the agencies on January
31, 2020, Plaintiffs again expressed concerns with the Project’s impacts on grizzly bears and the
legal violations alleged herein.
                                   FACTUAL BACKGROUND
I. Grizzly Bears in the Selkirk Recovery Zone
       62.     Grizzly bears once ranged throughout most of western North American, from the
high Arctic to the Sierra Madre Occidental of Mexico, and from the coast of California across
most of the Great Plains. Scientists believe that prior to European settlement, approximately
50,000 grizzly bears occupied the western United States between Canada and Mexico. With
European settlement of the American West and a federally funded bounty program aimed at
eradication, grizzly bears were shot, trapped, and poisoned, reducing the population to just two
percent of their historic range.
       63.     Because of its precipitous decline, FWS listed the grizzly bear as a threatened
species in the lower 48 states under the ESA in 1975. Today scientists estimate there are less
than 2,000 grizzly bears left in the lower 48 states, occupying five isolated populations.
       64.     The ESA requires FWS to develop and implement recovery plans “for the
conservation and survival or endangered and threatened species.” 16 U.S.C. § 1533(f)(1). FWS
issued the first Grizzly Bear Recovery Plan in 1982, and revised it in 1993. The agency
identified six recovery zones in the 1993 Grizzly Bear Recovery Plan, including the Selkirk
COMPLAINT - 15
Recovery Zone (“SRZ”). To achieve the goals of the 1993 Grizzly Bear Recovery Plan, the
species must be recovered within each identified recovery zone. The SRZ is one of the six
designated recovery zones.
       65.     The SRZ consists of approximately 2,000 square miles, starting at the southern tip
to the Selkirk Mountain Range and extending into Canada. The SRZ is the only recovery zone
which includes lands in Canada, but the U.S. Fish and Wildlife Service determined such a
delineation was necessary because the available habitat in the U.S. was insufficient to support a
viable grizzly bear population. The U.S. portion of the SRZ lies in the Idaho Panhandle National
Forests.
       66.     Grizzly bears in the SRZ have the lowest genetic diversity of all grizzly bear
populations in the lower 48 states, creating the need to facilitate open movement and
connectivity with other bear populations. Grizzly bear persistence in the U.S. portion of the SRZ
depends on connectivity to Canada. Thus, connectivity in the SRZ between bears in the U.S. and
bears in British Columbia is considered critical to recovery for this bear population.
       67.     Functional connectivity leading to recovery requires female immigration that
results in successful reproduction. There is some evidence that females may be moving between
the South Purcells and the Selkirks but no evidence of post-movement breeding.
       68.     Bears generally avoid roads and research demonstrates that most human-caused
grizzly bear mortalities occur on or near roads. Thus, the reduction of roads and motorized use is
of particular concern for the survival and recovery of grizzly bears. Habitat fragmentation,
largely as a result of roads, is one of the biggest issues facing grizzly bears in the SRZ.
       69.     Although grizzly bears in the SRZ remain listed as a threatened species under the
ESA, in 1999 FWS determined that reclassification to an endangered species is warranted but
precluded by work on higher-priority species. FWS asserted that this determination is based on
evidence that the population is in danger of extinction due to habitat alteration and potential
isolation from grizzly bears in Canada.
       70.     The most recent population estimate for the SRZ is 83 bears, below the minimum
population goal of 90 set forth in the 1993 Grizzly Bear Recovery Plan. Only approximately 48
COMPLAINT - 16
grizzly bears reside in the U.S. portion. This small population size is a significant threat to
grizzly bears in the SRZ, exacerbated by continued low genetic diversity and habitat
fragmentation.
        71.      The Recovery Plan specifically sets forth several sub-goals for grizzly bear
recovery in the SRZ: (a) six females with cubs over a running six-year average both inside the
Recovery Zone and within a ten mile area immediately surrounding it; (b) seven of the ten
BMUs in the U.S. are occupied by females with young from a running six-year sum of
observations; (c) known, human-caused mortality not to exceed four percent of the population
estimate based on the most recent three-year sum of females with cubs; and (d) no more than 30
percent of this four percent mortality limit shall be females. To achieve recovery in this Zone,
these mortality limits cannot be exceeded during any two consecutive years. According to the
FEIS, recovery targets have been reached for the distribution of females with young in seven of
ten BMUs in the most recent six years, and for the four percent limit on human-caused mortality.
The other two recovery targets have not been met for grizzly bears in the SRZ.
        72.      The Bog Creek FEIS identifies meeting the Grizzly Bear Recovery Plan goals as a
specific purpose and need for the Project. The FEIS, however, presents only a brief table (Table
3.2.4) listing the Recovery Plan’s goals and stating whether they have or have not been met to
date.
        73.      Defendants offer no discussion or analysis in the FEIS as to how the Bog Creek
Road Project will impact achievement of these goals. For example, the FEIS fails to analyze the
Project’s impacts on female bears, even though the Recovery Plan set specific limits on female
mortality as a necessary target to achieve recovery. Additionally, while the FEIS admits that the
Project could lead to increased mortality, the FEIS never analyzes whether it believes an increase
in human-caused mortality could reach the limits set in the Recovery Plan.
II. The Forest Plan for the Idaho Panhandle National Forests and the Access Amendment
        74.      The Idaho Panhandle National Forests encompass approximately 2.5 million acres
of public lands in the panhandle of north Idaho, with small areas extending into eastern
Washington and western Montana.
COMPLAINT - 17
       75.     The Forests are made up of several mountain ranges, including the Selkirk
Mountains, Cabinet Mountains, Purcell Mountains, Coeur d’Alene Range, and Bitterroot Range.
Many large lakes and long river valleys also traverse the Forests’ rugged terrain.
       76.     The numerous mountains and high-quality water sources provide ideal habitat
conditions for myriad wildlife, including threatened, endangered and sensitive species, such as
the grizzly bear, Canada lynx, woodland caribou, wolverines, bull trout, and various bird species.
The Forest especially provides prime habitat for grizzly bears.
       77.     The FWS’s 1993 Grizzly Bear Recovery Plan found that existing forest plans did
not contain sufficient direction for the management of motorized use to protect grizzly bears, and
recommended that the Interagency Grizzly Bear Committee (“IGBC”)—a committee made up of
federal, state, and tribal representatives—appoint a task force of biologists to develop motorized
access standards to be implemented in the Selkirk and Cabinet-Yaak Grizzly Bear Recovery
Zones. In response, the IGBC Selkirk/Cabinet-Yaak Subcommittee created an Access
Management Task Force to develop parameters for road densities in the Selkirk and Cabinet-
Yaak Recovery Zones using the best available science, public input, and social impacts.
       78.     Recognizing that “[c]ontrolling and directing motorized access is one of the most
important tools in achieving habitat effectiveness and managing grizzly bear recovery,” the task
force developed recommendations to facilitate grizzly bear recovery by minimizing human-
grizzly bear interactions and reducing the displacement of grizzly bears from important habitats.
In 1998, the Task Force presented its recommended road density standards for implementation in
grizzly bear habitat to the Subcommittee. The Forest Service did not adopt the recommendations
across the board, but instead chose to assign its own set of standards to each BMU based on
biological and non-biological factors. These standards eventually formed the Access
Amendment for the Kootenai, Lolo, and Idaho Panhandle National Forests.
       79.     In November 2011, the Forest Service issued a Record of Decision (“ROD”)
finalizing adoption of the Access Amendment, which has been incorporated as a “standard” in
the Idaho Panhandle revised Forest Plan. As such, compliance with the Access Amendment is
mandatory and any site-specific projects must be designed in exact accordance with it.
COMPLAINT - 18
       80.     The Bog Creek Road Project area is located in the Idaho Panhandle National
Forests near Continental Mountain. The project area spans the Bonners Ferry and Priest Lake
Ranger Districts just south of the U.S.-Canada border. The area is within the Selkirk Recovery
Zone’s Blue-Grass BMU and is comprised of 96 percent Forest Service-managed land. A
smaller portion of the Project also extends into the Sullivan-Hughes BMU.
       81.     The Blue-Grass BMU contains high quality forage and denning habitat. It is
considered one of the most important BMUs in the entire SRZ because scientists have
consistently documented more females with cubs in this BMU than in other BMUs in the U.S.
portion of the Zone. Relatedly, the Blue-Grass BMU has one of the highest rates of denning by
radio-collared grizzly bears. Of the 38 known den sites in the U.S. portion of the SRZ, 17 (44.7
percent) have occurred in the Blue-Grass BMU, including seven males and ten females. The
highest quality habitat for grizzly bears in this BMU is located in the western portion, where the
Bog Creek Project has been authorized.
       82.     Moreover, this BMU is only one of two BMUs in the SRZ that contains important
connectivity corridor for grizzly bear movement between the U.S. and British Columbia. For
these reasons, the Forest Plan designates the Blue-Grass BMU as Priority Level 1, meaning
grizzly bear recovery is a top priority.
       83.     Similarly, National Forest Lands within identified recovery zones are delineated
into five “Management Situations” to direct agency management based upon the relative
importance of the area to grizzly bear recovery. The Blue-Grass BMU is identified as
Management Situation 1 (“MS1”) because it contains grizzly population centers and habitat
necessary for grizzly bear survival and recovery. In MS1 areas, management priorities include
grizzly habitat maintenance and improvement, as well as minimizing grizzly-human conflicts.
Management decisions must favor the needs of grizzly bears when grizzly habitat and other use
values compete. Land uses incompatible with grizzly bear needs, such as roads and motorized
use, are not permitted.
       84.     The Forest Plan’s Access Amendment requires that the Blue-Grass BMU meet the
same parameters as those originally recommended by the Access Management Task Force—
COMPLAINT - 19
Open Motorized Route Density of greater than one mile per square mile on no more than 33
percent of the BMU (33 percent maximum); Total Motorized Route Density of greater than two
miles per square mile on no more than 26 percent of the BMU (26 percent maximum); and core
area of at least 55 percent of the BMU (55 percent minimum). These strict Access Amendment
parameters were chosen because of the importance of the Blue-Grass BMU to overall recovery
of grizzly bears in the SRZ.
       85.     The Access Amendment also requires the Forest Service to ensure that projects
that would reduce core area within individual BMUs shall not reduce the percent core area below
the minimum standards for the affected BMU without compensating with in-kind replacement
concurrently or prior to incurring the losses.
       86.     The Blue-Grass BMU does not currently meet the standards for Total Motorized
Route Density or core area habitat. For example, Table 1.2.1 of the FEIS shows that as of 2017,
the Total Motorized Route Density is at 29 percent (3 percent higher than the 26 percent
maximum) and existing core area for grizzlies is 48 percent (7 percent lower than the 55 percent
minimum).
III. The Forest Service’s Authorization of the Bog Creek Road Project
       87.     In the Final ROD, the Forest Service authorized the Bog Creek Road Project
consisting of six components: (1) road reconstruction and maintenance of Bog Creek Road and
change in motorized use designation from seasonally restricted (administrative motorized use
permitted between April 1 and November 15 only and motorized vehicle trips limited to 57
round trips per active bear year) to administrative open (open year-round for administrative
motorized use); (2) change in motorized use designation of 21.9 mile of Forest Service Roads,
including portions of FSRs 636, 1009, 1101, and 2546 (Blue Joe Creek Road), from seasonally
restricted to administrative open to give Continental Mine private landowners unlimited access
from the east; (3) closure of selected seasonally restricted Forest Service roads to motorized use;
(4) maintenance of the seasonally restricted designation on the southern 3.6 miles of FSR 636
while allowing the livestock permittee six trips annually between April and November to access
salting locations along the road; (5) closure of FSR 1388 to motorized use while maintaining the
COMPLAINT - 20
road as a snowmobile route; and (6) change in designation of 4.9 miles of FSR 1009 from
seasonally restricted to open to the public from July 15 to August 15 annually.
       88.     Under the first component of the Project, Defendants will reconstruct, maintain,
and change the motorized designation of 5.6 miles of Bog Creek Road, which lies just south of
the U.S.-Canada border, running east to west around the Continental Mountain.
       89.     Bog Creek Road runs east to west through the Blue-Grass BMU, just south of the
Canadian border. It was originally constructed primarily as a logging road sometime between
1934 and 1956 but was gated on both ends in the late 1980s to create secure habitat for grizzly
bears. The road experienced minor failures in the mid-1990s, with a large failure around 2000-
2001, when a large culvert failed due to heavy surface runoff. After the large culvert failure, the
road became completely impassable.
       90.     Because of the impassability of Bog Creek Road, it has become heavily vegetated
with alder brush, small trees, and other vegetation. Currently, Bog Creek Road is gated at the
east end and barricaded at the west end. In recent years the road has been used infrequently by
CBP personnel travelling on all-terrain vehicles and on horseback, but using ATVs requires a
winch system to traverse the large culvert.
       91.     While examining the need to meet the Access Amendment standards, the Forest
Service identified the long-term closure of Bog Creek Road as an option to increase core grizzly
habitat in the Blue-Grass BMU. Consistent with that plan, the Forest Service stopped
maintaining Bog Creek Road. Although the Bog Creek Road area is not currently categorized as
core habitat, it has been functioning as core habitat for years.
       92.     In 2016, without conducting any environmental analysis under NEPA and without
consulting with FWS, CBP conducted vegetation-clearing activities on the eastern portion of the
Bog Creek Road corridor. CBP has not taken any steps to reclaim or restore the cleared area.
       93.     Defendants allege opening the road will help CBP protect the U.S. northern
border. CBP can access the northern border without using Bog Creek Road via state highways in
Washington and Idaho and other forest roads.
       94.     Under the Forest Service decision challenged here, reconstruction and
COMPLAINT - 21
maintenance of Bog Creek Road will include grading and resurfacing, filling potholes, removing
boulders, installing and replacing numerous culverts, cut and fill work, and the removal of trees
and other vegetation within and alongside the roadway. This work will require the use of dozers,
graders, hydraulic excavators, dump trucks, pickup trucks, and sport-utility vehicles.
Construction would occur between July 16 and November 15 and could take up to three seasons.
According to the FEIS, short-term effects from road reconstruction may last up to ten years
following the three-year construction period, totaling up to 13 years of negative impacts to
grizzly bears and other wildlife just from the reconstruction.
       95.      The U.S. Fish and Wildlife reports that during reconstruction of Bog Creek Road,
for up to three years, the additional loss of functional core habitat may negatively impact female
grizzly bears. The agency also predicts that potentially long-term adverse effects to adult
females may include impacts to feeding, breeding, and sheltering, which may in turn impair
reproductive capacity and reduce cub survival. The number of female grizzly bears that may be
impacted depends on the number of female grizzlies that reside in the action area, but as the Fish
and Wildlife Service notes, the Forest Service has not provided that information.
       96.      During the 13-year projected impact period and beyond, grizzly bears will likely
be displaced from this area. Displacement is especially impactful to female grizzly bears. As
they disperse to avoid humans, females may experience increased stress or decreased nutritional
status, leading to a decrease in reproductive fitness and success. Displaced females with cubs
risk increased encounters with infanticidal males and decreased cub health and survival as
frequent movement inhibits the energy needed for growth and development. These impacts must
be thoroughly analyzed because female survival has the greatest impact on population trend and
thus negative impacts to females can have long-term consequences to this grizzly bear
population.
       97.      Long term, Bog Creek Road will create a “semipermeable barrier,” inhibiting
movement of grizzly bears in the Selkirk Recovery Zone, thereby thwarting genetic exchange
and recovery.
       98.      Even though Bog Creek Road has been impassible for nearly two decades, the
COMPLAINT - 22
Forest Service never changed its seasonally restricted designation. Seasonally restricted roads
are only open from April 1 to November 15 to minimize impacts to grizzly bears and other forest
resources from human presence. This seasonal restriction also limits motorized use to a
maximum of 57 trips annually.
       99.     After completing the reconstruction and repair work, Bog Creek Road will no
longer have any seasonal restrictions or trip limits, and instead will be open year-round for
administrative motorized use. While Bog Creek Road will not be open to the public, it will be
open for use by CBP, the Forest Service, and other state and federal agencies.
       100.    Although snowmobile use on Bog Creek Road will be prohibited, law
enforcement members are currently exempt from the snowmobile closure. Motorized winter
recreation can disturb bears in their dens, causing bears to leave the den site early, before they
are physically fit to do so. This disturbance becomes even more troublesome for females with
cubs, who tend to remain close to their den sites in the spring. If a sow with cubs leave a den site
early, the fitness and safety of the female and her cubs may be impaired.
       101.    In addition, the Forest Service has authorized removing the seasonal use
restrictions and trip limits for 21.9 miles on portions of four other Forest Service Roads: FSRs
636, 1009, 1101, and 2546 (Blue Joe Creek Road). These designation changes will allow for
unlimited private property access to the Continental Mine lands. The changes will also make
these roads open for administrative use by federal and state agencies. Increasing access to the
Continental Lands will increase human presence, thereby increasing the disturbance,
displacement, and mortality risk to grizzly bears.
       102.    The Forest Service states that private property owners of Continental Lands will
be required to obtain a special use permit to access their property. The permit will allow for
unlimited motorized trips but will require that access and egress to the private property is direct
and will not allow for use of public lands along the road corridor at any time. However, the
FEIS acknowledges rampant, illegal overuse on these roads, demonstrating low compliance with
seasonal use restrictions.
       103.    As part of the Project, the Forest Service has also decided to open FSR 1009 to
COMPLAINT - 23
the public from July 15 to August 15 annually. Lifting the seasonal restrictions on this road for a
month in the middle of the summer, when grizzly bears are rearing young and foraging for food,
increases the likelihood of displacement and human-caused mortality along this road corridor.
       104.    The southern 3.6 miles of FSR 636 will also permit six trips annually by the
current grazing permittee, where he maintains salt blocks for livestock. The FEIS and RODs do
not indicate that any trip limitations will be imposed on CBP’s use of this road.
       105.    The Bog Creek Road Project includes the formal closure of 26.2 miles of Forest
Service roads within the Blue-Grass BMU. All roads chosen for closure are currently designated
as seasonally restricted and only allow limited motorized administrative use. Most of the roads
chosen for closure are already heavily brushed in and are currently undrivable. As the FEIS
reveals, these impassable roads, though “not formally closed, . . . are overgrown with trees or
brush, or gated, and so do not allow for motorized travel . . . [and] are functioning as grizzly bear
core habitat because of their current undrivable status.”
       106.    The means for closure will vary by site and may include decommissioning
(permanent removal of a road from the Forest Service transportation system) or long-term
storage (roads remain on the system but are undrivable). Roads placed under long-term storage
would remain available if needed for emergency purposes. For roads that are currently
impassible, the roads may just be changed administratively and left as is, or a barricade may be
placed at the front end. Road closure activities would take place between June 16 and November
15 and could last up to three seasons.
       107.    The Biological Assessment indicates the approximate timing for road
reconstruction and decommissioning activities. BA at 11, Table 3.3. The reconstruction of Bog
Creek Road will take place in Year 1 or 2. Also, in Year 1 or 2, the Forest Service will
decommission six roads (FSRs 1388, 1013D, 1013C, 1388A, 1322A 1322), but only one of those
roads, 1388, is currently drivable. And in Years 1, 2 or 3, the Forest Service will decommission
portions of FSRs 2464 and 2253, both of which have been drivable within the past 10 years but
may be currently impassable.
       108.    The Forest Service further specifies that the motorized closure of FSR 1388 (Lime
COMPLAINT - 24
Creek Road) would run concurrently with Bog Creek Road repair which would “partially”
compensate for the loss of functional core with the opening of the Bog Creek Road area. Formal
decommissioning of currently undrivable roads may not occur until after the repair of Bog Creek
Road.
        109.   In the Biological Opinion, FWS noted that the Bog Creek Road repair would
reduce functional core habitat by 3.2 percent (1,818 acres), relying on the BA. The closure of
FSR 1388 will provide an offset for 2 percent of the lost functional core habitat, resulting in a 1.2
percent net loss of functioning core habitat prior to the remaining road closures. Thus, as FWS
notes, “the offset of closing FSR 1388 contemporaneously will not be comparable to the Bog
Creek Road habitat loss.” BiOp at 49. In other words, “[b]ecause the offset from the closure of
FSR 1388 will not increase Core habitat availability to the same or greater extent than Core
habitat associated with the Bog Creek Road repair, the proposed project will not fully replace the
amount of Core habitat lost ‘prior to or concurrent’ with the loss,” as required by the Access
Amendment. Id. at 48.
        110.   Similarly, FWS notes that “the proposed action does not fully offset the habitat
loss of Bog Creek Road prior to or concurrent with road repair. Offsetting Core habitat losses
prior to or concurrent with an action that reduces Core habitat is required by the Access
Amendment. For this reason, we anticipate that the short-term adverse effects to female grizzly
bears have not been minimized to the extent practical.” BiOp at 54.
        111.   This additional uncompensated loss of core habitat during reconstruction of Bog
Creek Road will exacerbate the negative impacts to grizzly bears already struggling in the Blue-
Grass BMU, which is currently not meeting the core habitat standards set by the Forest Plan’s
Access Amendment.
        112.   This is particularly problematic because bears that have established patterns of
road avoidance for the roads that have received motorized use over the past ten years may
continue to avoid these roads even after they are undrivable and barriered. Thus, the roads that
have been drivable within the past ten years that will be closed through this Project may not
replace core habitat used by grizzly bears for a period of time. As the Fish and Wildlife Service
COMPLAINT - 25
notes, revegetation may take as long as ten years to get to the point of providing functional core
habitat. For this reason, IGBC guidelines recommend that established core habitat be maintained
for a minimum of ten years, which is the time it takes for a female grizzly bear to replace herself
in the wild.
       113.    The location of the roads chosen for closure and decommissioning is also
problematic for grizzly bears. For example, the Forest Service will close Roads 1322 and 1322A
for a total of 5.6 miles. Both of these roads are heavily brushed in and currently impassible. The
Forest Service, however, will leave Road 1013 open, which runs almost parallel and adjacent to
1322A for the full length of both 1322 and 1322A. Thus, closing Roads 1322 and 1322A will
not add any core area habitat for grizzly bears because their ability to travel west from
Continental Mountain will still be impaired and fragmented by Road 1013. Similarly, Roads
1013D and 1013C to the south of Continental Mountain, which are also already heavily brushed
in and undrivable, run largely adjacent to Road 1013, which will remain open. Accordingly,
pursuant to the Forest Service’s decision and the reconstruction of Bog Creek Road, grizzly
bears in the Continental Mountain area will be surrounded by roads to the north, south, east, and
west, severely inhibiting their movement (see map below). The FEIS does not discuss the
impacts of this new enclosure scenario.




COMPLAINT - 26
       114.    The Forest Service also relies upon the Forest Service roads’ formal designations
to claim that the Bog Creek Project will meet the Forest Plan’s Access Amendment standard,
while ignoring the on-the-ground realities. Recent monitoring results demonstrate that actual
road use already exceeds formally designated limitations and fails to comply with the Access
Amendment standards needed to protect and restore grizzly bears. Adding more open roads
while simply decommissioning impassable roads will result in further Forest Plan violations,
causing additional harm to grizzly bears and their habitat.
       115.    For example, Table 3.1.3 in the FEIS lays out Open Motorized Route Density
current designated use and actual use in the Blue-Grass BMU. The table reveals that while
designated use is 14.9 percent, actual motorized use of roads in the Blue-Grass BMU has ranged
from 22.8 percent to 34.7 percent since 2006. Specifically, it reveals that regular overuse
violations have occurred Blue Joe Creek Forest Service Road (Road 2546), and Roads 1101,
636, and 1009 since at least 2006. Similarly, the FEIS notes that while the Open Motorized
Route Density would be 14.9 percent in the Blue-Grass BMU if users adhered to the seasonal


COMPLAINT - 27
designation limits, the 2017 Open Motorized Route Density was 28 percent because the use
limitation of 57 annual trips for seasonally designated roads was regularly exceeded. While
Defendants included actual use data in the FEIS, they did not use this data when determining the
Project’s compliance with the Forest Plan’s Access Amendment standards.
       116.    Defendants do not explain how they will address this known illegal use to protect
grizzly bears and ensure compliance with the Forest Plan’s Access Amendment standards.
       117.    Additionally, in the FEIS Defendants acknowledge that two hiking trails—the
Upper Priest River Trail (#308) and the American Falls Trail (#28)—are likely to be designated
as “high-use” trails due to an increase in recreational use. Once these trails are designated as
“high-use” trails, buffer areas surrounding the trails will no longer count toward grizzly core area
habitat. Although these new designations are reasonably foreseeable, Defendants do not admit,
much less analyze, the extent that these changes will bring the Blue-Grass BMU further out of
compliance with the Forest Plan’s standard for grizzly core area habitat and how that will
negatively impact grizzly bears and their habitat.
                              FIRST CAUSE OF ACTION
                                    Violation of NFMA
          (Failure to Comply with the Forest Plan’s Access Amendment Standard)

       118.    Plaintiffs hereby incorporate all preceding paragraphs.
       119.    The National Forest Management Act requires the Forest Service to ensure that all
site-specific projects in the portion of the Selkirk Recovery Zone that is within the Idaho
Panhandle National Forests comply with the Idaho Panhandle National Forests’ Forest Plan,
including the Forest Plan’s Access Amendment standard. See 16 U.S.C. § 1604(i) (requiring
site-specific projects be consistent with Forest Plan).
       120.    The Access Amendment standard, as incorporated into the Forest Plan, requires
the Blue-Grass BMU meet the following three standards: (1) Open Motorized Route Density of
greater than 1 mile per square mile on no more than 33 percent of the BMU (33 percent
maximum); (2) Total Motorized Route Density of greater than 2 miles per square mile on no
more than 26 percent of the BMU (26 percent maximum), (3) and core area of at least 55 percent


COMPLAINT - 28
of the BMU (55 percent minimum).
       121.    Additionally, the Access Amendment requires the Forest Service to ensure that
projects that will reduce core area within individual BMUs shall not reduce the percent core area
below the minimum standards for the affected BMU without compensating with in-kind
replacement “concurrently or prior to” incurring the losses.
       122.    Currently, the Blue-Grass BMU does not meet two of the three standards. The
FEIS reveals that the current Total Motorized Route Density is at 29 percent (3 percent higher
than the 26 percent maximum) and existing core area for grizzlies is 48 percent (7 percent lower
than the 55 percent maximum).
       123.    The evidence in the record contradicts Defendants’ claim that the Bog Creek
Road Project will comply with the Access Amendment standard. The Forest Service’s own
Project timeline indicates that even though the Blue-Grass BMU currently fails to meet core
habitat standards, the Project will exacerbate these effects by reconstructing the Bog Creek Road
Project without compensating with in-kind replacement concurrently or prior to incurring the
losses, as required by the Access Amendment.
       124.    The Project’s timeline demonstrates that during reconstruction of Bog Creek
Road, the Forest Service plans to close FSR 1388, but this closure will not fully compensate with
in-kind replacement core habitat, resulting in a 1.2 percent net loss of core habitat. Moreover,
the Forest Service will not decommission already undrivable roads until after the repair of Bog
Creek Road.
       125.    In the Project’s Biological Opinion, the Fish and Wildlife Service acknowledged
that the Project will not comply with the Access Amendment’s requirement to replace core
concurrently or prior to its loss: “[b]ecause the offset from the closure of FSR 1388 will not
increase Core habitat availability to the same or greater extent than Core habitat associated with
the Bog Creek Road repair, the proposed project will not fully replace the amount of Core habitat
lost ‘prior to or concurrent’ with the loss,” as required by the Access Amendment. BiOp at 48.
       126.    Additionally, the Forest Service cannot demonstrate that the Project will meet
Access Amendment standards on the ground because the Forest Service ignored its own
COMPLAINT - 29
monitoring data showing that actual use exceeds authorized use due to high levels of illegal
overuse of roads in the Blue-Grass BMU.
       127.    For example, the Forest Service’s own data reveals that average Open Motorized
Route Density in the Blue-Grass BMU has ranged from 22.8 percent to 34.7 percent since 2006,
well above the 14.9 percent Open Motorized Route Density designation and the Forest Service’s
Access Amendment 33 percent maximum standard. In alleging compliance, however,
Defendants ignore this information and instead rely upon the baseline of 14.9 percent Open
Motorized Route Density based solely on the road designations status. See FEIS, Table 2.4.2.
Defendants do not explain how they will address the illegal use described to ensure compliance
with the Access Amendment standards.
       128.    Defendants’ decision authorizing the Bog Creek Road Project fails to comply
with the Forest Plan’s Access Amendment standard, violating NFMA, and thus is arbitrary and
capricious, an abuse of discretion, otherwise not in accordance with law, and without observance
of procedures required by law, within the meaning of the APA. 5 U.S.C. § 706(2).
                                  SECOND CAUSE OF ACTION
                                         Violation of NEPA
                     (Failure to Take a Hard Look at Impacts to Grizzly Bears)

       129.    Plaintiffs hereby incorporate all preceding paragraphs.
       130.    NEPA requires all federal agencies to take a hard look at the environmental
consequences of proposed federal actions, including a description of the baseline conditions and
a complete analysis of the potential direct, indirect, and cumulative impacts of proposed actions.
       131.    The FEIS fails to take a hard look at how the Bog Creek Project will harm grizzly
bears in several ways. First, Defendants acknowledge that grizzly bears avoid roads and that
most human-caused grizzly bear mortality occurs on or near roads. But Defendants fail to
analyze how the reconstruction and opening of Bog Creek Road and the use designation change
of four roads year-round and one additional road for a month in the summer will isolate grizzly
bears in the Continental Mountain area, closing off any secure movement pathways to the north,
south, east, and west. Once the Bog Creek Road Project is complete, bears in this area will be


COMPLAINT - 30
completely surrounded by roads. This may prevent grizzly bear movement and further reduce
genetic diversity, exacerbating issues already impairing grizzly bear recovery in the Selkirk
Recovery Zone.
         132.   Second, although the evidence reveals that the Bog Creek Road Project will
further isolate grizzly bears in the Selkirk Recovery Zone and thwart grizzly bear recovery,
Defendants failed to analyze the extent to which the Project will impact recovery under the
Endangered Species Act, including the specific recovery goals listed in the 1993 Grizzly Bear
Recovery Plan. Impacts from human-caused mortality and female mortality, for example, are
two important benchmarks that must be monitored pursuant to the Recovery Plan. However,
Defendants fail to estimate the potential for increased human-caused mortality from the Project.
Defendants similarly fail to provide any discussion as to how many female bears may be harmed
by the Project and how harm to female bears may impact recovery.
         133.   Third, recent monitoring revealed high levels of unauthorized motorized use
throughout the Blue-Grass BMU. Defendants, however, failed to analyze the impacts of this
unauthorized use, including how it has already impacted grizzly bears and how it will continue to
harm grizzly bears and impair recovery. Instead, Defendants rely on an improper baseline that
does not reflect actual motorized use to claim that the Project will improve conditions for grizzly
bears.
         134.   Fourth, Defendants have admitted that the Upper Priest River Trail and the
American Falls Trail are on the brink of being designated as “high-use” trails, and thus this
change in designation is reasonably foreseeable. Once these trails are designated as “high-use”
trails, buffer areas surrounding the trails will be removed from habitat considered grizzly core
area habitat, and the Blue-Grass BMU will no longer comply with the Forest Plan’s Access
Amendment standards for grizzly core area habitat. Defendants have failed to analyze this
reasonably foreseeable cumulative impact that will negatively impact grizzly bears and grizzly
bear habitat in the Blue-Grass BMU.
         135.   Finally, Defendants have failed to analyze the cumulative impacts of unauthorized
motorized use coupled with the reconstruction and decommissioning work planned in the project
COMPLAINT - 31
area, the reasonably foreseeable increased recreational use, and how these activities—
individually and cumulatively—are currently harming and will continue to harm grizzly bears
and impede their recovery throughout the project area and within the broader Selkirk Recovery
Zone.
        136.   Defendants’ decision to authorize the Bog Creek Road Project without taking a
hard look at the impacts to grizzly bears as required under NEPA is arbitrary and capricious, an
abuse of discretion, otherwise not in accordance with law, and without observance of procedures
required by law, within the meaning of the APA. 5 U.S.C. § 706(2).
                                        REQUEST FOR RELIEF

               WHEREFORE, Plaintiffs respectfully request that this Court:

        A. Declare that the Forest Service violated NFMA by authorizing the Bog Creek Road

Project without demonstrating compliance with the Access Amendment’s standards and the

Forest Plan;

        B. Declare that the Forest Service and CBP violated NEPA by authorizing the Bog

Creek Road Project without taking a hard look at the impacts to grizzly bears;

        C. Vacate the decision approving the Project;

        D. Enjoin implementation of all aspects of the Project unless and until Defendants

demonstrate compliance with federal law;

        E. Award Plaintiffs their reasonable attorneys’ fees, costs, and litigation expenses under

the Equal Access to Justice Act, and/or any other applicable provision of law; and

        F. Grant such further and additional relief as the Court deems just and proper in order to

remedy the violations of law alleged herein and to protect the interests of Plaintiffs, the public,

and the affected wildlife.




COMPLAINT - 32
Dated: March 10, 2020   Respectfully submitted,


                               /s/ Andrea Santarsiere
                               Andrea Santarsiere (ISB #8818)
                               Center for Biological Diversity
                               P.O. Box 469
                               Victor, ID 83455
                               Tel: (303) 854-7748
                               asantarsiere@biologicaldiversity.org


                               Collette Adkins (MN #035059X)*
                               Center for Biological Diversity
                               P.O. Box 595
                               Circle Pines, MN 55014-0595
                               Tel: (651) 955-3821
                               cadkins@biologicaldiversity.org

                               *Seeking admission pro hac vice

                               Attorneys for Plaintiffs




COMPLAINT - 33
